           Case 7:20-cv-05851-CS Document 22 Filed 12/10/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KIM VASQUEZ,

                                  Plaintiff,

                      -against-                                     20-CV-5851 (CS)

                                                                ORDER OF SERVICE
JOHN DOE(S), ORANGETOWN POLICE
OFFICERS, ET AL.,

                                  Defendant.

CATHY SEIBEL, United States District Judge:

       Plaintiff, currently incarcerated in Rockland County Correction Center, brings this action

pro se and in forma pauperis (“IFP”). 1 By order dated October 1, 2020, the Court directed the

Clerk of Court to add Rockland County Sheriff Louis Falco III as a defendant under Rule 21 of

the Federal Rules of Civil Procedure, and directed service on Sheriff Falco. (ECF No. 7.) On

October 15, 2020, Plaintiff filed an amended complaint adding as defendants Orangetown Police

Officers Michael Warren and Thomas Murray; South Nyack-Grand View Police Officers A.

Esposito, and P. Van Cura; the Orangetown and South Nyack-Grand View Police Departments;

the Pavion Apartments; and Pavion employees Simcha Ungar, Chaim M. Sterkel, and Christine

Santaite. (ECF No. 12.) On October 28, 2020, service was effected on Sheriff Falco, and counsel

for Sheriff Falco entered notices of appearance. On November 2, 2020, the Court received a

letter from Plaintiff requesting that the Court issue an order under Valentin v. Dinkins, 121 F.3d

72, 76 (2d Cir. 1997), directing the Town of Orangetown to assist Plaintiff in identifying an



       1
          Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1). In granting Plaintiff’s IFP
application, the Court noted that Plaintiff has been recognized as barred from proceeding IFP
under the Prison Litigation Reform Act’s “three-strikes” rule, but determined that the complaint
sets forth allegations that Plaintiff was in imminent danger of serious physical harm at the time
he filed the complaint, and therefore meets the exception to the rule. See 28 U.S.C. § 1915(g).
          Case 7:20-cv-05851-CS Document 22 Filed 12/10/20 Page 2 of 5



Orangetown Police sergeant. The Court issued that order on December 1, 2020. (ECF No. 18.)

On December 9, 2020, Plaintiff filed a letter stating that he had identified the sergeant on his own

and a second amended complaint adding Sergeant Whalen as a defendant. (ECF No. 21.) The

second amended complaint is now the operative pleading.

                                   STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint when the Court lacks

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on any

of these grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,”

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks

and citations omitted) (emphasis in original).

                                          DISCUSSION

A.     Claims against Orangetown and South Nyack-Grand View Police Departments

       Plaintiff’s claims against the Orangetown Police Department and the South Nyack-Grand

View Police Department must be dismissed because city agencies or departments do not have the

capacity to be sued under New York law. See Omnipoint Commc’ns, Inc. v. Town of LaGrange,

658 F. Supp. 2d 539, 552 (S.D.N.Y. 2009) (“In New York, agencies of a municipality are not

suable entities.”); Hall v. City of White Plains, 185 F. Supp. 2d 293, 303 (S.D.N.Y. 2002)

(“Under New York law, departments which are merely administrative arms of a municipality do

not have a legal identity separate and apart from the municipality and cannot sue or be sued.”);

see also N.Y. Gen. Mun. Law § 2 (“The term ‘municipal corporation,’ as used in this chapter,


                                                 2
           Case 7:20-cv-05851-CS Document 22 Filed 12/10/20 Page 3 of 5



includes only a county, town, city and village.”). The Court therefore dismisses Plaintiff’s claims

against these defendants for failure to state a claim on which relief may be granted. 28 U.S.C.

§ 1915(e)(2)(B)(ii).

B.     Service on remaining defendants

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summonses and second amended complaint until the Court reviewed the second amended

complaint and ordered that summonses be issued. The Court therefore extends the time to serve

until 90 days after the date the summonses are issued. If the second amended complaint is not

served within that time, Plaintiff should request an extension of time for service. See Meilleur v.

Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request

an extension of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010)

(“As long as the [plaintiff proceeding IFP] provides the information necessary to identify the

defendant, the Marshals’ failure to effect service automatically constitutes ‘good cause’ for an

extension of time within the meaning of Rule 4(m).”).

       To allow Plaintiff to effect service on Defendants Michael Warren, Shield #242; Thomas

Murray, Shield #217; Sergeant N. Whalen, Shield #212; A. Esposito, Shield #70, P. Van Cura,

Shield #21; the Pavion Apartments; Simcha Ungar; Chaim M. Stekel; and Christine Santiate

through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals


                                                  3
            Case 7:20-cv-05851-CS Document 22 Filed 12/10/20 Page 4 of 5



Service Process Receipt and Return form (“USM-285 form”) for each of these defendants. The

Clerk of Court is further instructed to issue summonses and deliver to the Marshals Service all

the paperwork necessary for the Marshals Service to effect service upon these defendants.

         Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         The Court dismisses Plaintiff=s claims against the Orangetown Police Department and the

South Nyack-Grand View Police Department. See 28 U.S.C. § 1915(e)(2)(B)(ii).

         The Clerk of Court is further instructed to issue summonses and to complete the USM-

285 forms with the addresses for Michael Warren, Shield #242; Thomas Murray, Shield #217;

Sergeant N. Whalen, Shield #212; A. Esposito, Shield #70; P. Vancura, Shield #21; the Pavion

Apartments; Simcha Ungar; Chaim M. Stekel; and Christine Santiate, and deliver to the U.S.

Marshals all documents necessary to effect service on these defendants.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     December 10, 2020
           White Plains, New York

                                                                 CATHY SEIBEL
                                                            United States District Judge




                                                  4
Case 7:20-cv-05851-CS Document 22 Filed 12/10/20 Page 5 of 5




           DEFENDANTS AND SERVICE ADDRESSES

   Michael Warren, Shield #242
   Orangetown Police Department
   26 Orangeburg Road
   Orangeburg, NY 10962

   Thomas Murray, Shield #217
   Orangetown Police Department
   26 Orangeburg Road
   Orangeburg, NY 10962

   A. Esposito, Shield #70
   South Nyack – Grand View Police Department
   282 South Broadway
   Nyack, NY 10960

   P. Van Cura, Shield #21
   South Nyack – Grand View Police Department
   282 South Broadway
   Nyack, NY 10960

   The Pavion Apartments
   66 Cedar Hill Avenue
   Nyack, NY 10960

   Simcha Ungar
   The Pavion Apartments
   66 Cedar Hill Avenue
   Nyack, NY 10960

   Chaim M. Stekel
   The Pavion Apartments
   66 Cedar Hill Avenue
   Nyack, NY 10960

   Christine Santaite
   The Pavion Apartments
   66 Cedar Avenue
   Nyack, NY 10960

   Sergeant N. Whelan, Shield #212
   Orangetown Police Department
   26 Orangeburg Road
   Orangeburg, NY 10962
